                                          Case 3:16-cv-05482-JSC Document 107 Filed 10/05/18 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ARUNASREE SWAPNA,                                      Case No.16-cv-05482-JSC
                                                          Plaintiff,
                                   8
                                                                                               ORDER RE: DEFENDANT'S MOTION
                                                   v.                                          TO COMPEL
                                   9

                                  10    UDAY KRISHNA DESHRAJ,                                  Re: Dkt. No. 106
                                                          Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13              The Court is in receipt of Defendant’s motion which seeks to compel Plaintiff to produce

                                  14   certain documents at her deposition next Tuesday, October 9, 2018. (Dkt. No. 106.) Defendant

                                  15   has attached a copy of the parties’ meet and confer emails regarding Defendant’s document

                                  16   request wherein Plaintiff’s counsel declines to substantively respond to Defendant’s meet and

                                  17   confer because his “emails lack reference to applicable cases or statutes that justify your requests”

                                  18   and advises Defendant—who is pro se—to “conduct research and draft a meet and confer letter

                                  19   that clearly outlines your requests, the issues, and legal support for your position.” (Dkt. No. 106-

                                  20   7 at 4.)

                                  21              There is no requirement that a party cite legal authority in a meet and confer letter.

                                  22   Defendant has identified the discovery that he believes is relevant, why he needs the discovery,

                                  23   and why he believes Plaintiff has the discovery. Plaintiff’s counsel is required under the Court’s

                                  24   Standing Order and Civil Local Rule 1-5(n) to meet and confer with him—telephonically or in

                                  25   person—in good faith. Plaintiff’s counsel is again reminded of his obligation as a member of the

                                  26   bar admitted to practice in this Court to abide by the standards of professional conduct set forth by

                                  27   the Northern District Local Rules and the State Bar of California. See Civ. L.R. 11-4. If

                                  28   Defendant is unable to complete Plaintiff’s deposition because Plaintiff unreasonably refused to
                                          Case 3:16-cv-05482-JSC Document 107 Filed 10/05/18 Page 2 of 2




                                   1   produce requested documents or counsel failed to meet and confer in good faith, Plaintiff may be

                                   2   required to return for a second deposition and pay the associated costs incurred by Defendant.

                                   3          The parties are directed to report to Courtroom F at 9:00 a.m. on October 9, 2018 to be

                                   4   escorted to the Court’s jury room for the depositions.

                                   5          This Order disposes of Docket No. 106.

                                   6          IT IS SO ORDERED.

                                   7   Dated: October 5, 2018

                                   8

                                   9
                                                                                                   JACQUELINE SCOTT CORLEY
                                  10                                                               United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
